       Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 1 of 10




                        UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MASSACHUSETTS

_________________________________________
TARA LEIGH PATRICK a/k/a CARMEN            )
ELECTRA; CIELO JEAN “CJ” GIBSON;          )
DENISE TRLICA a/k/a DENISE MILANI;        )
JULIANNE KLAREN; RACHEL BERNSTEIN )
a/k/a RACHEL KOREN; ROSA ACOSTA;          )
ABIGAIL RATCHFORD; KEELEY HAZELL; )                      Civil Action No.: ​1:
19-CV-11445-LTS
and KIMBERLEY “KIM” COZZENS,              )
                                          )
               ​Plaintiffs, ​             )
v.                                        )
                                          )
D. & B. CORP. and MARK FILTRANTI,         )
                                          )
           ​Defendants. ​                 )
_________________________________________)




                           AFFIDAVIT OF GABRIEL SULTAN



   1. My name is Gabriel Cardillicchio Sultan. My date of birth is September 1, 1997. I am a

      student at Brandeis University in Waltham, Massachusetts. I attended Brandeis for all

      four years of my undergraduate education and I majored in political science and history

      with a minor in legal studies. The following information is truthful and accurate to the

      best of my knowledge.

   2. In the summer of 2019 I began a paid legal internship at the Law Office of Robert L.

      Sheketoff in order to further my experience in criminal law. Prior to interning for
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 2 of 10




   Attorney Sheketoff, I worked as a summer law clerk at my father’s law firm, Rankin &

   Sultan in the summer of 2018, and as a summer legal intern at the Middlesex County

   Juvenile Court under Judge Jay Blitzman (ret.) in the summer of 2017. As of September

   of 2019, all of my substantive legal experience was in criminal and juvenile law.

3. I first met Attorney Carlos Apostle in June of 2019, he introduced himself as Attorney

   Sheketoff’s associate. Soon after we made our introductions, Attorney Apostle informed

   me of the numerous high profile civil cases that he was involved in, including lawsuits

   against rap artist Jonathan Kirk (AKA ‘Dababy’), entertainer and television personality

   Nick Cannon, music artist Juaquin Malphurs (AKA ‘Waka Flocka Flame’), and

   numerous entertainment companies and venues. Attorney Apostle would routinely

   discuss these cases with myself and my fellow summer intern, Augusto Gabriel. Attorney

   Apostle would often show Mr. Gabriel and I his files on these cases, and would

   occasionally ask Mr. Gabriel or I to perform a relatively simple task in relation to one of

   his civil matters, such as helping a client fill out a form or drafting demand letters. All

   activities I performed in relation to any cases having to do with Attorney Apostle were

   always reviewed and cleared by him personally.

4. In late August of 2019, as the summer internship came to a conclusion, I asked Attorney

   Sheketoff if he could continue to send me an occasional task to perform for him so as to

   maintain my relationship with the firm throughout the fall with hopes of returning in the

   spring of 2020 to work in a paid capacity again when my schedule allowed. Attorney.

   Sheketoff agreed, and I continued to do occasional work for him and Attorney Apostle on
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 3 of 10




   an unpaid basis. It was around this time that Attorney Apostle began to refer to me as his

   ‘paralegal’.

5. Due to my commitments at school, I was often in and out of the office on an irregular

   schedule during the 2019-2020 school year. Attorney Apostle and I would communicate

   by phone regularly to establish agendas and update one another on the progress of our

   work. I would also regularly leave draft documents on Attorney Apostle’s desk for him to

   review, sign, and file.

6. In October of 2019, Attorney Apostle asked me to assist him in a civil case, he

   represented that I would be paid $100/hr for all work I performed. I informed Attorney

   Apostle that I did not have any experience in civil litigation or civil law and he responded

   by reiterating that he had a large portfolio of civil cases, and that it would be good for me

   to gain experience in civil law so that I could assist him in his other civil matters. I agreed

   to assist Attorney Apostle in the handling of this matter with the understanding that I

   would be responsible for performing tasks which he designated for me, and that Attorney

   Apostle would inform me of whatever procedures I needed to follow in accordance with

   the Federal Rules of Civil Procedure.

7. From October 14-20, 2019, per Attorney Apostle’s request, I drafted an answer to the

   complaint in this matter. The answer was reviewed by Attorney Apostle, and was filed in

   person by myself and Attorney Apostle on October 21, 2019.

8. On December 4, 2019, Attorney Apostle instructed me to draft a letter informing

   opposing counsel of Attorney Apostle’s intention to obtain depositions of their clients.

   The letter was conveyed to opposing counsel by certified mail.
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 4 of 10




9. In the weeks leading up to January 24, 2020, I was instructed to draft responses to the

   Plaintiffs’ first set of disclosure requests. In the process of obtaining the requisite

   information, I requested information regarding insurance policies held by D. & B. Corp.

   from Eastern Insurance Company agent Michael Howlett in a January 17th email in

   which I stated: “ [Dear Mr. Howlett] I hope you are doing well. I am writing on behalf of

   attorney Carlos Apostle, Attorney Apostle represents Peter Depesa and D & B. Corp. in a

   Federal Civil Action. In compliance with FRCP §26, Mr. Depesa and D & B. Corp. must

   disclose any insurance policies which may cover civil liability to the Plaintiffs. Mr.

   Depesa has represented to myself and Attorney Apostle that you are his insurance broker,

   if that is the case, please send a summary of the insurance policies held by D & B. Corp.

   to Attorney Apostle. He can be reached at carlosapostle@gmail.com. If you have any

   questions, please do not hesitate to contact me”. Mr. Howlett got back to Attorney

   Apostle and I on January 20, 2020, and attached a copy of Entertainment Risk Policy No.

   ENHSGL 00519-00-16.

10. On January 24, 2020, Attorney Apostle instructed me to convey to opposing counsel via

   email my draft responses to the Plaintiffs’ Rule 26 disclosure requests after he reviewed

   them. I did so.

11. On January 26, 2020 I began feeling incredibly ill, I visited the doctor the next day and

   was tested for and diagnosed with Mononucleosis. My ability to function at school and in

   my work with Attorney Apostle was severely hampered by my bout with Mono for the

   next several weeks. I notified opposing counsel of my illness on the 29th of January.

   During the next several weeks, I came into the office very rarely, and my work product
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 5 of 10




   and communication with Attorney Apostle dropped off significantly as I recovered from

   my illness. Attorney Apostle was made aware of my diagnosis the day my test results

   came back, and repeatedly assured me that he would take care of everything in regards to

   outstanding work. I took this to mean that Attorney Apostle would be handling the

   document production process for this matter, as we were in communication with Mr.

   Depesa about gathering and turning over relevant documentary evidence at the time that I

   fell ill.

12. In regards to the collection and transfer of documents to opposing counsel, I worked with

   Peter Depesa by telephone and text message conversations from 1/10/2020 to 2/20/2020

   to identify the relevant documents in his possession which we would need to compile and

   turn over. Mr. Depesa was always responsive and forthcoming about the documents he

   did have in his possession and could compile, and those which he did not. I notified

   Attorney Apostle that Mr. Depesa was in the process of compiling documents per Rule

   26, and he indicated to me that he would talk to Mr. Depesa about the document

   disclosures. Attorney Apostle never followed up with me about the process of collecting

   and turning over documents, so I was under the impression that he was handling that

   process, especially due to the fact that Attorney Apostle had assured me that he would

   take care of everything while I was ill with Mono. Conversely, I never followed up with

   Attorney Apostle about the document disclosures, so it is possible that we

   miscommunicated about who was supposed to be in charge of collecting the documents

   and conveying them to opposing counsel.
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 6 of 10




13. In late January and early February of 2020, I worked with Peter Depesa to draft responses

   to the Plaintiffs’ first set of interrogatories. On February 20, 2020, I completed my draft

   responses, and left three printed copies on Attorney Apostle’s desk for him to review and

   sign. At that point, I was unaware that interrogatories had to be signed by the subject

   themself and not the subject’s attorney. I also left two pre-addressed certified mail labels

   and envelopes, one addressed to Attorney ​Golaszewski and one addressed to Attorney

   Sullivan. The third copy was intended to be filed by Attorney Apostle, and had a sticky

   note placed on it which said ‘sign and file’.

14. On January 25, 2020, opposing counsel requested further information regarding

   insurance policies held by D. & B. Corp. in the time period of the alleged

   misappropriation of the Plaintiffs’ likenesses. After consulting with Attorney Apostle, I

   emailed opposing counsel a copy of the insurance policy I had received from Michael

   Howlett on January 29, 2020.

15. Opposing counsel responded requesting a coverage position letter. I made several phone

   calls to Entertainment Risk Co. in February of 2020 on Attorney Apostle’s behalf

   requesting a coverage position letter.

16. On March 16, 2020, Attorney Apostle forwarded an email to me from Sedgwick

   Insurance with an acknowledgement letter which assigned insurance agent William Duffy

   to the claim. I then emailed the acknowledgement letter to opposing counsel on March

   16, 2020.

17. On March 15, 2020, I traveled to Los Angeles with my girlfriend in order to stay with her

   and her family after Brandeis moved all classes online for the remainder of the semester.
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 7 of 10




   About a week after I arrived in Los Angeles, a member of the household whom I had

   been in close contact with for several days tested positive for COVID-19. In early April, I

   began feeling ill with fevers, chills, and shortness of breath. I contacted my health

   provider’s hotline for COVID-19, and was advised that due to my symptoms and my

   close contact with an individual who had tested positive, that I should presume that I was

   positive as well, this same advice was later repeated by a doctor at the Brandeis

   University Health Center. I notified my professors and Attorney Apostle of this

   development on April 9, 2020. My illness primarily impacted my ability to sleep, as it

   was at its worst at night. I also found that my ability to work for extended periods of time

   was hampered as well. I repeatedly discussed my illness with Attorney Apostle and asked

   for a reduced workload as I recovered because I could not work effectively. I specifically

   mentioned to Attorney Apostle on multiple occasions that I was fearful that things would

   slip through the cracks because I was functioning at a reduced capacity.

18. On April 14, 2020 I received a voicemail from William Duffy notifying me that he had

   been directed to me by Attorney Apostle, that he was in possession of a copy of the

   complaint, and that he was requesting an estimate of damages as no such estimate had

   been included in the complaint. I called him back and left a voicemail requesting a formal

   coverage letter. I also informed Mr. Duffy that Attorney Apostle was the primary contact

   for this case.

19. On April 15, 2020, opposing counsel and I had a telephone conversation in which I

   represented that I had been contacted by Mr. Duffy, and that it seemed as though

   Sedgwick would be covering the claim. Opposing counsel represented to me that he did
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 8 of 10




   not see a reason why the alleged damages in this case would not be covered by the

   insurance policy held by D. & B. Corp, and I agreed. I also represented to opposing

   counsel that we did not have a formal coverage position letter yet, and I was unsure as to

   whether or not Sedgwick would want to hire its own counsel in this case.

20. On April 15, 2020, after consulting with Attorney Apostle, I sent Mr. Duffy an email in

   which I stated: “[Hi Bill,] ​I'm writing in response to your call yesterday morning. The

   plaintiffs' attorneys have not given us an estimate of what they are going to be seeking

   damages-wise, but I will ask them for a number this afternoon. I do need a coverage

   position letter which I can communicate to the court and to the plaintiffs' attorneys so if

   you could get me that as soon as possible that would be great. If you need any additional

   information in order to produce the letter, please let me know as soon as you can.”

21. I have not heard from William Duffy at any point since his initial voicemail to me, I do

   not know if Mr. Duffy ever reached out to Attorney Apostle. Attorney Apostle never

   represented to me that he had received any additional correspondence from Mr. Duffy.

22. I have also not received any additional correspondence from Entertainment Risk or

   Sedgwick since Mr. Duffy’s April 14th voicemail.

23. From May 10-12, I attempted to negotiate a formal employment engagement with

   Attorney Apostle. Attorney Apostle represented to me that he had no intention of entering

   into a formal employment agreement with me, and noted that we were not under any

   form of employment agreement at the time, and had not ever been during my engagement

   with him. At that point, I stated to Attorney Apostle that I could no longer work with him

   without a formal employment agreement. Attorney Apostle again refused to grant me a
    Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 9 of 10




   formal employment agreement. I informed Attorney Apostle that I could no longer work

   with him on May 12, 2020. On May 27, 2020, Attorney Apostle wrote me a text which

   stated that I was “fired”, in spite of the fact that I had ended my work relationship with

   him on the 12th of May.

24. On May 16, 2020, I reached out to William Duffy again to attempt to get a hold of him

   and redirect him to Attorney Apostle as I was no longer affiliated with Attorney Apostle.

25. On June 1, 2020, I entered into a second summer internship program with Attorney

   Sheketoff. Attorney Sheketoff informed me of the order from Judge Sorokin regarding

   the production of discovery in this matter, and asked me to attempt to gather what

   information I have access to so it may be turned over to opposing counsel. I was unaware

   of Attorney Sheketoff’s involvement in this case until recently, as far as I knew during

   my involvement with this matter, the only attorney who had ever made an appearance or

   filed a document on the behalf of the defense in this case was Attorney Apostle.
       Case 1:19-cv-11445-LTS Document 30-2 Filed 06/08/20 Page 10 of 10




Dated at Santa Monica, California



Date: June 6, 2020



                                     Signed under the pains and penalties of perjury



                                         Signature:    /s/ Gabriel Cardillicchio Sultan
                                                                        Gabriel Sultan
